Title: To John Adams from Thomas Loring, 3 October 1817
From: Loring, Thomas
To: Adams, John


				
					Respected Sir
					Hingham 3d: of Octr: 1817
				
				I would inform you my daughter Mrs: Lincoln died yesterday after a lingering illness. The funeral will be tomorrow.—The bell will toll at 3—O—clock.—If convenient it would be highly gratifying to us for yours, Judge Adams’s & Mr. John Greenleafs families to attend.—With sentiments of the highest respect / & esteem your most obedient servant.—
				
					Thos: Loring
				
				
			